      Case 4:20-cv-00519-A Document 7 Filed 08/24/20   Page 1 of 2 PageID 25




             Plaintiff,                §
                                       §
vs.                                    §   NO. 4:20-CV-519-A
                                       §
THE UNIVERSITY OF NORTH TEXAS          §
HEALTH SCIENCE CENTER AT               §
FORT WORTH, ET AL.,                    §
                                       §
             Defendants.               §



                                  0 R D E R

       The court has determined that there is no record in the

file of the above-captioned action of proper service of summons

and complaint upon defendants, The University of North Texas

Health Science Center at Fort Worth and Kirk Barron.             Therefore,

       The court ORDERS that by 4:00p.m. on September 8, 2020,

plaintiff, Jane UNTHSC-CE Doe, file either proof of proper

service of summons and complaint on defendants, or an instrument

containing a satisfactory explanation, in affidavit form, as to

why such proof cannot be filed.

       If plaintiff fails to comply with this order the court will

consider the dismissal, without further notice, of plaintiff's

claims and causes of action against defendants, as authorized by
   Case 4:20-cv-00519-A Document 7 Filed 08/24/20   Page 2 of 2 PageID 26


Rule 4(m) of the Federal Rules of Civil Procedure.
     SIGNED August 24, 2020.




                                    2
